      Case 2:19-cv-04951-GRB-SMG Document 50 Filed 05/18/20 Page 1 of 4 PageID #: 365




         Nicholas A. Brown
         Tel 415.655.1271
         Fax 415.520.5609
         brownn@gtlaw.com

         May 18, 2020

         VIA ECF
         Magistrate Judge Steven M. Gold
         U.S. District Court, E.D. New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

         Re:      Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 2:19-cv-04951-GRB-SMG

         Dear Judge Gold:

                 In their April 28, 2020 letter (Dkt. 48) (“Letter”), Plaintiffs Seoul Semiconductor Co., Ltd,
         and Seoul Viosys Co., Ltd. (“Plaintiffs”) seek permission to shield from Defendant Satco Products,
         Inc.’s (“Satco”) CEO, Mr. William Gildin, license agreements covering the same patents being
         asserted in this case.1 Those licenses are highly relevant to damages and, for that reason, Mr. Gildin
         will certainly see them at the latest when they are entered into evidence during trial in this case.
         Given their relevance, Plaintiffs face a high burden to preclude Mr. Gilden from seeing them.
         However, Plaintiffs have not, and cannot, meet that burden. Contrary to the suggestion in their
         letter, Plaintiffs and Satco are not competitors. Satco is a distributor of lighting products—it
         purchases finished lighting products from manufacturers of such products and then re-sells them.
         On the other hand, Plaintiffs make components of lighting products (e.g., LED chips), which
         components are sold to the manufacturers from which Satco obtains its products, either directly or
         indirectly. Satco is not involved with the selection of components to be included in the products it
         sells and, therefore, neither Satco nor Mr. Gildin negotiates—directly or indirectly—with Plaintiffs
         or their competitors regarding any “license or supply agreements” (as Plaintiffs state in their
         Letter). This explains why Plaintiffs were not able to articulate any harm in their Letter, let alone
         meet their burden to prove that the disclosure of the licenses would inflict a clearly defined and
         serious injury. Plaintiffs’ request should therefore be denied.2

                  1.         Plaintiffs Have Not Met Their Burden

                “The party seeking a protective order has the burden of showing that good cause exists for
         issuance of that order.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004) (internal
         quotations omitted). To establish good cause, the moving party must make a “particular and

         1
           Plaintiffs’ letter violates the three-page limit set forth in Local Civil Rule 37.3(c).
         2
           Satco does not take the position that Mr. Gildin should receive “all of Plaintiffs’ confidential and
         trade secret information produced during discovery.” (Letter at footnote 1.) Therefore, the only
         issue that needs to be addressed is whether Mr. Gildin can review the licenses. Once that issue is
         resolved, the parties can discuss and hopefully agree on a joint proposed protective order.

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                           www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 50 Filed 05/18/20 Page 2 of 4 PageID #: 366


        May 18, 2020
        Page 2

        specific demonstration of fact” that it will be harmed by disclosing information it believes to be
        confidential. Havens v. Metropolitan Life Ins. Co. (In re Akron Beacon Journal), 1995 U.S. Dist.
        LEXIS 5183, at *29 (S.D.N.Y. April 20, 1995). “Broad allegations of harm, unsubstantiated by
        specific examples or articulated reasoning, do not satisfy [the moving party’s burden].” Id.

                Initially, Plaintiffs do not dispute that their licenses are highly relevant to this case. Indeed,
        those agreements are potentially the most relevant information for calculating alleged damages.
        See LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 79 (Fed. Cir. 2012) (“Actual
        licenses to the patented technology are highly probative as to what constitutes a reasonable royalty
        for those patent rights because such actual licenses most clearly reflect the economic value of the
        patented technology in the marketplace.”). Nevertheless, Plaintiffs assert that, because Mr. Gildin
        is a “competitive decision-maker,” he should be prevented from accessing such information.
        Plaintiffs are mistaken.

                First, Mr. Gildin is not a “competitive decision-maker.” In U.S. Steel Corp. v. U.S., 730
        F.2d 1465 (Fed. Cir. 1984), the Federal Circuit defined “competitive decision-making” as “advice
        and participation in any or all of the client’s decisions (pricing, product design, etc.) made in light
        of similar or corresponding information about a competitor.” 730 F.2d at 1468 n.3 (emphasis
        added). And, as discussed above, Plaintiffs and Satco are not competitors. Thus, Mr. Gildin would
        not be able to use the licensing information obtained through this lawsuit in a manner that could
        harm Plaintiffs, and the cases on which Plaintiffs rely in their letter are inapplicable.3 When, as
        here, the potential disclosure of information is not between direct competitors, the risk of harm is
        more remote and favors disclosure. See Sadofsky v. Fiesta Products, LLC, 2008 WL 11420051, at
        *2 (E.D.N.Y. Mar. 10, 2008) (denying protective order where parties were not direct competitors);
        Rywkin v. New York Blood Ctr., 1998 WL 556158, at *5 (S.D.N.Y. Aug. 31, 1998) (“Courts
        presume that disclosure to a competitor is more harmful than disclosure to a noncompetitor.”);
        Barnes and Noble, Inc. v. LSI Corp., 2012 WL 601806, at *3 (N.D. Cal. Feb. 23, 2012) (“[I]t is
        difficult to characterize this conduct as ‘competitive decisionmaking’ when [plaintiff] and
        Defendants are not competitors in the same market.”).

                Second, even if the parties were competitors—they are not—Plaintiffs have not met and
        cannot meet their high burden to show that disclosure of their licenses to Mr. Gildin would cause
        a specific harm. See Havens, 1995 U.S. Dist. LEXIS 5183, at *29. Plaintiffs vaguely assert that
        Mr. Gildin would “use the information learned from those licenses in negotiations over other
        licenses and supply agreements” (Letter at 4) and that Satco could “adjust pricing and market
        strategies.” (Id. at 2.) But Plaintiffs have failed to provide any evidence to support these claims.
        For example, Plaintiffs have not identified (a) the information in the licenses which could be used
        to Plaintiffs’ detriment; (b) which “other licenses and supply agreements” Mr. Gildin might
        negotiate; or (c) what “market strategies” could be adjusted by Satco. The non-specific, theoretical
        assertions of harm laid out by Plaintiffs are insufficient to meet their burden. See, e.g., Alarmax
        Distributors, Inc. v. Honeywell Int’l, Inc., 2015 U.S. Dist. LEXIS 179636, at *4-8 (W.D. Pa. Oct.

        3
          See, e.g., McAirlaids, Inc. v. Kimberly-Clark Corp., 299 F.R.D. 498, 501 (W.D. Va. 2014)
        (“McAirlaids and Kimberly-Clark are direct competitors. Thus, the potential for abuse and
        competitive loss in this case is real.”).

Greenberg Traurig, LLP | Attorneys at Law
                                                                                                              www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 50 Filed 05/18/20 Page 3 of 4 PageID #: 367


        May 18, 2020
        Page 3

        28, 2015) (assertions that “[the discovering party] would gain important insight into [the moving
        party’s] long term plans . . . and potentially could use [this] knowledge . . . to injure [the moving
        party’s] future business prospects . . . do not clearly define an injury”); Sprinturf, Inc. v. Southwest
        Recreational Indus., Inc., 216 F.R.D. 320, 324-25 (E.D. Pa. 2003) (holding generalized
        conclusions of harm to a non-party failed to demonstrate specific injury necessary to show good
        cause). Absent a particularized showing of harm, courts have routinely permitted even competitive
        decision-makers to access an opposing party’s agreements and confidential information. See, e.g.,
        Alarmax, 2015 U.S. Dist. LEXIS 179636, at *4-8 (permitting the president of a company access
        to agreements with non-parties); THK America, Inc. v. Nippon Seiko K.K., 141 F.R.D. 461, 462
        (N.D. Ill. 1991) (rejecting proposal to prevent disclosure of sensitive information to plaintiff’s
        president); Gyro-Trac Corp., f/k/a Gyro-Trac (USA), Inc. v. Vermeer Mfg. Co., 2012 U.S. Dist.
        LEXIS 198666, at *2-3 (D.S.C. Aug. 21, 2012) (allowing a company owner access to a
        competitor’s sensitive business information, including marketing and business plans).

                Plaintiffs have failed to meet their burden despite their alleged concerns that Mr. Gildin
        might inadvertently disclose the content of the licenses to third parties. This is because Plaintiffs’
        supposed concerns—to the extent they are even relevant4—are moot given that the parties are not
        direct competitors. See Medtronic Sofamor Danek, Inc. v. Michelson, 2002 WL 33003691, at *4
        (W.D. Tenn. Jan. 30, 2002) (Denying request for a protective order despite plaintiff’s fear of
        inadvertent disclosure because plaintiff and defendant were “not directly in competition”).

                 2.      Satco’s Need For Access Outweighs Any Potential Harm

               Even if Plaintiffs could establish good cause (which they cannot), the minimal risk and
        potential harm of inadvertent disclosure do not outweigh the prejudice to Satco if its CEO is denied
        access to Plaintiffs’ licenses. Satco has no legal department, and its CEO’s experience in this
        industry and familiarity with Satco’s business make him uniquely qualified to evaluate that
        information. If he is prevented from doing so, Satco will be prejudiced in preparing its defenses.
        See, e.g., Alarmax, 2015 U.S. Dist. LEXIS 179636, at *11-12 (permitting disclosure where
        defendant’s president is “uniquely qualified to understand the information at issue”); Merit
        Industries, Inc. v. Feuer, 201 F.R.D. 382, 385 (E.D. Pa. 2001) (permitting disclosure of
        confidential information because “defendants are entitled to participate in the preparation of their
        own defense”).

              For the foregoing reasons, Satco respectfully submits that Plaintiffs’ request for the entry
        of a Proposed Protective Order precluding Satco’s CEO from receiving Plaintiffs’ license
        agreements should be denied.




        4
          Plaintiffs cite “as further proof of the high likelihood of inadvertent disclosure” the fact that, in
        a separate case to which neither Plaintiffs nor Satco are parties, confidential information produced
        by Plaintiffs was allegedly inadvertently disclosed. Such a fact, even if true, has no relevance to
        whether Mr. Gildin might inadvertently disclose information contained in Plaintiffs’ licenses.

Greenberg Traurig, LLP | Attorneys at Law
                                                                                                            www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 50 Filed 05/18/20 Page 4 of 4 PageID #: 368


        May 18, 2020
        Page 4


                                              Respectfully submitted,

                                              /s/ Nicholas A. Brown
                                              Scott J. Bornstein
                                              Joshua L. Raskin
                                              Julie P. Bookbinder
                                              Elana B. Araj
                                              GREENBERG TRAURIG, LLP
                                              200 Park Ave
                                              New York, NY 10166
                                              Telephone: (212) 801-9200
                                              bornsteins@gtlaw.com
                                              raskinj@gtlaw.com
                                              bookbinderj@gtlaw.com
                                              araje@gtlaw.com

                                              Nicholas A. Brown (admitted pro hac vice)
                                              GREENBERG TRAURIG, LLP
                                              4 Embarcadero Ctr, Ste. 3000
                                              San Francisco CA 94111-5983
                                              Telephone: 415-655-1271
                                              brownn@gtlaw.com

                                              Of counsel:
                                              Robert P. Lynn, Jr.
                                              Stephen W. Livingston
                                              LYNN GARTNER DUNNE, LLP
                                              330 Old Country Road, Suite 103
                                              Mineola, New York 11501
                                              Telephone: (516) 742-6200
                                              rplynn@lgdlaw.com
                                              swlivingston@lgdlaw.com

                                              COUNSEL FOR DEFENDANT




Greenberg Traurig, LLP | Attorneys at Law
                                                                                          www.gtlaw.com
